 Case: 1:20-cv-00006-HEA Doc. #: 17 Filed: 10/06/20 Page: 1 of 2 PageID #: 441




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                        SOUTHEASTERN DIVISION

LESLEY CAROL ENGLAND,            )
                                 )
Plaintiff,                       )
v.                               ) Case No. 1:20CV6 HEA
                                 )
ANDREW M. SAUL                   )
Commissioner of Social Security, )
                                 )
Defendant,                       )
                OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on the Commissioner’s Motion to Reverse

and Remand. Plaintiff does not oppose the motion. For the reasons set forth in

the motion, the Court agrees that the decision of the Administrative Law Judge

should be reversed and remanded.

      Accordingly,

      IT IS HEREBY ORDERED that pursuant to sentence four of 42 U.S.C. '

405(g), the decision of the Commissioner is reversed.

      IT IS FURTHER ORDERED that this matter is remanded to the

Commissioner for further proceedings

      A separate judgment in accordance with this Opinion, Memorandum
 Case: 1:20-cv-00006-HEA Doc. #: 17 Filed: 10/06/20 Page: 2 of 2 PageID #: 442




and Order is entered this same date.

      Dated this 6th day of October, 2020.




                                       ___________________________________
                                            HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE




                                         2
